Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-17 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Oeuvrard et al. (US Patent Application Publication 2015/0279523), herein after referred to as Oeuvrard.
Regarding independent claim 1, Oeuvrard discloses a component for a vehicle interior configured to present a user interface (figures 1-2 reference pictogram 28 described in paragraphs [0058]-[0060] to be backlight to form a display on the face informing a user of the function , position, and status of the control function) for an occupant of the vehicle interior with at least one vehicle system (figures 1-2 described in paragraph [0024] as a trim element 1 in a vehicle and paragraphs [0057]-[0061] to activate a control function depicted to the occupant of the vehicle via light source 24 illuminating pictogram 28) comprising: 
(a) a housing (Figures 1-2 reference rigid supporting elements 22 comprising a hole facing the light source as described in paragraph [0053]. The rigid supporting elements cover portions of the light source with the exception of the hole. Covering a component is within the scope of interpretation regarding housing.); 
(b) a cover structure comprising a cover surface (figure 2 reference skin 14 described in paragraphs [0034]-[0040] to be the surface in which a user directly contacts to interface with the trim element 1); 
(c) a user interface system (figures 1-2 reference trim element 1) configured to present the user interface at the cover surface comprising a light display configured to transmit light from at least one light source (Figures 1-2 reference user interface/pictogram 28 depicted at internal face 40 of cover surface/skin 14. Paragraph [0058] describes this to be backlit by light source 24 to allow the pictogram to be displayed on the external face 42 of the skin 14.) and an input device configured to provide an interface with at least one sensor in the housing (Figures 1-2 reference sensor/detection element 18 which receives input via direct user interaction with skin 14 and ink layer 26 squeezing the detection element 18 against flexible element 20 and rigid supporting element 22 to measure applied pressure as described in paragraphs [0061]-[0066]. This enables the interpretation of two interfaces with the at least one sensor 18, both of which are required for proper sensing operation: skin 14+ink layer 26 as one interface and flexible element 20+rigid support 22 as another interface.); and 

wherein the user interface is configured to comprise output from the light display at the cover surface transmitted by the light source (Figures 1-2 reference user interface/pictogram 28 depicted at internal face 40 of cover surface/skin 14. Paragraph [0058] describes this to be backlit by light source 24 to allow the pictogram to be displayed on the external face 42 of the skin 14. Paragraphs [0046] and [0050] respectfully describe the sensor/detection element 18 and flexible element 20 to be made of translucent material to let light through to the skin.); 
wherein the user interface is configured to comprise input by interaction of the occupant with the input device at the cover surface through the interface with at least one sensor (Figures 1-2 reference sensor/detection element 18 which receives input via direct user interaction with skin 14 and ink layer 26 squeezing the detection element 18 against flexible element 20 and rigid supporting element 22 to measure applied pressure as described in paragraphs [0061]-[0066].); 
wherein the interface with at least one sensor comprises a feature on the interface module; 
wherein the feature comprises at least one projection (figures 1-2 reference: first interface skin14+ink layer 26 projecting onto external face 50 of sensor/detection element 18 (particularly when pressured is applied by a user as depicted in figure 2) and second interface flexible element 20 + rigid support 22 with external face 62 directly contacting sensor/detection element 18 thereby projecting from bottom face of the sensor/detection element 18). 
Regarding claim 2, Oeuvrard discloses the component of Claim 1 wherein the feature comprises at least one indentation (figure 2 reference projection of first interface skin 14+ink 26 comprising an indentation such that not all of the interface surface is touching the external face 50 of the sensor/detection element 18).  
claim 3, Oeuvrard discloses the component of Claim 1 wherein the input device comprises a pressure- sensitive device (figures 1-2 reference sensor/detection element 18 described in paragraph [0045] to detect pressure); wherein input comprises pressure at the cover surface of the cover structure (figure 2 reference pressure applied to cover/skin 14 by a finger 9 of user).  
Regarding claim 4, Oeuvrard discloses the component of Claim 1 wherein the interface with at least one sensor comprises contact by the input device through a coupling layer (Figures 1-2 reference sensor/detection element 18 which receives input via direct user interaction with skin 14 and ink layer 26 squeezing the detection element 18 against coupling layer/flexible element 20 and rigid supporting element 22 to measure applied pressure as described in paragraphs [0061]-[0066].); wherein contact comprises contact by the feature on the interface module with the coupling layer (figures 1-2 reference coupling layer/interface flexible element 20 + rigid support 22 with external face 62 directly contacting sensor/detection element 18 thereby projecting from bottom face of the sensor/detection element 18).  
Regarding claim 5, Oeuvrard discloses the component of Claim 1 wherein the interface with at least one sensor comprises a coupling layer (Figures 1-2 reference sensor/detection element 18 which receives input via direct user interaction with skin 14 and ink layer 26 squeezing the detection element 18 against coupling layer/flexible element 20 and rigid supporting element 22 to measure applied pressure as described in paragraphs [0061]-[0066].); wherein the interface with at least one sensor comprises contact by the input device through the coupling layer (figures 1-2 reference coupling layer/interface flexible element 20 + rigid support 22 with external face 62 directly contacting sensor/detection element 18 thereby projecting from bottom face of the sensor/detection element 18).  
claim 6, Oeuvrard discloses the component of Claim 5 wherein the coupling layer comprises a first layer of a first material and a second layer of a second material (figures 1-2 reference flexible element 20 described in paragraph [0050] to be made of translucent foam and reference rigid supporting element 22 described in paragraph [0053] to be rigid and opaque describing a second different material than the translucent foam material).  
Regarding claim 7, Oeuvrard discloses the component of Claim 5 wherein the coupling layer comprises a compressible material; wherein input by interaction of the occupant with the input device comprises contact by the feature on the interface module through the compressible material of the coupling layer (Figures 1-2 reference sensor/detection element 18 which receives input via direct user interaction with skin 14 and ink layer 26 squeezing the detection element 18 against coupling layer/flexible element 20 and rigid supporting element 22 to measure applied pressure as described in paragraphs [0061]-[0066]. Paragraphs [0049]-[0050] describes the flexible element 20 to be elastic, compressible, and exampled as foam.).  
Regarding claim 8, Oeuvrard discloses the component of Claim 1 further comprising a set of light displays and a set of input devices; wherein the interface module comprises a set of interface modules (The detailed description of the prior art pertaining to figures 1 and 2 details a singular trim element. Paragraph [0006] describes the background of providing trim elements (plurality) is known, allowing display of pictograms directly on the skin of these elements to indicate certain functions or states of the vehicle.).  
Regarding claim 10, Oeuvrard discloses the component of Claim 1 wherein output is configured to comprise light from the light display at the cover surface; wherein light comprises an image illuminated for the light display at the cover surface (Figures 1-2 reference user interface/pictogram 28 depicted at internal face 40 of cover surface/skin 14. Paragraph [0058] describes this to be backlit by light source 24 to allow the pictogram to be displayed on the external face 42 of the skin 14.).  
Regarding independent claim 11, Oeuvrard discloses a component for a vehicle interior configured to present a user interface (figures 1-2 reference pictogram 28 described in paragraphs [0058]-[0060] to be backlight to form a display on the face informing a user of the function , position, and status of the control function) for an occupant of the vehicle interior with at least one vehicle system (figures 1-2 described in paragraph [0024] as a trim element 1 in a vehicle and paragraphs [0057]-[0061] to activate a control function depicted to the occupant of the vehicle via light source 24 illuminating pictogram 28) comprising: 
(a) a housing (Figures 1-2 reference rigid supporting elements 22 comprising a hole facing the light source as described in paragraph [0053]. The rigid supporting elements cover portions of the light source with the exception of the hole. Covering a component is within the scope of interpretation regarding housing.); 
(b) a cover structure comprising a cover surface (figure 2 reference skin 14 described in paragraphs [0034]-[0040] to be the surface in which a user directly contacts to interface with the trim element 1); 
(c) a user interface system (figures 1-2 reference trim element 1) configured to present the user interface at the cover surface comprising a light display configured to transmit light from at least one light source (Figures 1-2 reference user interface/pictogram 28 depicted at internal face 40 of cover surface/skin 14. Paragraph [0058] describes this to be backlit by light source 24 to allow the pictogram to be displayed on the external face 42 of the skin 14.) and an input device configured to provide an interface with at least one sensor in the housing (Figures 1-2 reference sensor/detection element 18 which receives input via direct user interaction with skin 14 and ink layer 26 squeezing the detection element 18 against flexible element 20 and rigid supporting element 22 to measure applied pressure as described in paragraphs [0061]-[0066]. This enables the interpretation of two interfaces with the at least one sensor 18, both of which are required for proper sensing operation: skin 14+ink layer 26 as one interface and flexible element 20+rigid support 22 as another interface.); and 
wherein the user interface is configured to comprise output from the light display at the cover surface transmitted by the light source (Figures 1-2 reference user interface/pictogram 28 depicted at internal face 40 of cover surface/skin 14. Paragraph [0058] describes this to be backlit by light source 24 to allow the pictogram 28 to be displayed on the external face 42 of the skin 14. Paragraphs [0046] and [0050] respectfully describe the sensor/detection element 18 and flexible element 20 to be made of translucent material to let light through to the skin.); 
wherein the user interface is configured to comprise output from the light display at the cover surface transmitted by the light source (Figures 1-2 reference user interface/pictogram 28 depicted at internal face 40 of cover surface/skin 14. Paragraph [0058] describes this to be backlit by light source 24 to allow the pictogram 28 to be displayed on the external face 42 of the skin 14.);
wherein the user interface is configured to comprise input by interaction of the occupant with the input device at the cover surface through the interface with at least one sensor (Figures 1-2 reference sensor/detection element 18 which receives input via direct user interaction with skin 14 and ink layer 26 squeezing the detection element 18 against flexible element 20 and rigid supporting element 22 to measure applied pressure as described in paragraphs [0061]-[0066].); 
figures 1-2 reference light guide/ink layer 26 comprising projection/pictogram 28 to allow light through as described in paragraph [0057]).  
Regarding claim 12, Oeuvrard discloses the component of Claim 11 wherein the at least one projection is configured to transmit light from the light guide through at least one of (a) recesses in an inner surface of the cover structure or (b) apertures in an inner surface of the cover structure (figures 1-2 reference light guide/ink layer 26 comprising projection/pictogram 28 to allow light through [via holes/apertures] as described in paragraph [0057].).  
Regarding claim 13, Oeuvrard discloses the component of Claim 11 wherein the light display comprises at least one icon configured to be illuminated by the light source (figures 1-2 reference light guide/ink layer 26 comprising projection/pictogram 28 to allow light through [via holes/apertures] as described in paragraph [0057].); wherein the at least one projection comprises the at least one icon (the apertures/holes in ink layer 26 are described as a pictogram 28 a synonym for icon).  
Regarding claim 14, Oeuvrard discloses the component of Claim 11 wherein the cover structure comprises at least one of (a) apertures for the at least one projection (figures 1-2 reference light guide/ink layer 26 comprising projection/pictogram 28 to allow light through [via holes/apertures] as described in paragraph [0057].) and/or (b) recesses for the at least one projection.
Regarding independent claim 15, Oeuvrard discloses a component for a vehicle interior configured to present a user interface (figures 1-2 reference pictogram 28 described in paragraphs [0058]-[0060] to be backlight to form a display on the face informing a user of the function , position, and status of the control function) for an occupant figures 1-2 described in paragraph [0024] as a trim element 1 in a vehicle and paragraphs [0057]-[0061] to activate a control function depicted to the occupant of the vehicle via light source 24 illuminating pictogram 28) comprising: 
(a) a housing (Figures 1-2 reference rigid supporting elements 22 comprising a hole facing the light source as described in paragraph [0053]. The rigid supporting elements cover portions of the light source with the exception of the hole. Covering a component is within the scope of interpretation regarding housing.); 
(b) a cover structure comprising a cover surface (figure 2 reference skin 14 described in paragraphs [0034]-[0040] to be the surface in which a user directly contacts to interface with the trim element 1); 
(c) a user interface system (figures 1-2 reference trim element 1) configured to present the user interface at the cover surface comprising a light display configured to transmit light from at least one light source (Figures 1-2 reference user interface/pictogram 28 depicted at internal face 40 of cover surface/skin 14. Paragraph [0058] describes this to be backlit by light source 24 to allow the pictogram to be displayed on the external face 42 of the skin 14.) and an input device configured to provide an interface with at least one sensor in the housing (Figures 1-2 reference sensor/detection element 18 which receives input via direct user interaction with skin 14 and ink layer 26 squeezing the detection element 18 against flexible element 20 and rigid supporting element 22 to measure applied pressure as described in paragraphs [0061]-[0066]. This enables the interpretation of two interfaces with the at least one sensor 18, both of which are required for proper sensing operation: skin 14+ink layer 26 as one interface and flexible element 20+rigid support 22 as another interface.); and 
Figures 1-2 reference user interface/pictogram 28 depicted at internal face 40 of cover surface/skin 14. Paragraph [0058] describes this to be backlit by light source 24 to allow the pictogram 28 to be displayed on the external face 42 of the skin 14. Paragraphs [0046] and [0050] respectfully describe the sensor/detection element 18 and flexible element 20 to be made of translucent material to let light through to the skin.); 
wherein the user interface is configured to comprise output from the light display at the cover surface transmitted by the light source (Figures 1-2 reference user interface/pictogram 28 depicted at internal face 40 of cover surface/skin 14. Paragraph [0058] describes this to be backlit by light source 24 to allow the pictogram 28 to be displayed on the external face 42 of the skin 14.);
wherein the user interface is configured to comprise input by interaction of the occupant with the input device at the cover surface through the interface with at least one sensor (Figures 1-2 reference sensor/detection element 18 which receives input via direct user interaction with skin 14 and ink layer 26 squeezing the detection element 18 against flexible element 20 and rigid supporting element 22 to measure applied pressure as described in paragraphs [0061]-[0066].); 
wherein the cover structure comprises at least one of (a) apertures for a light guide (figures 1-2 reference light guide/ink layer 26 comprising projection/pictogram 28 to allow light through [via holes/apertures] as described in paragraph [0057].) and/or (b) recesses for a light guide.  
Regarding claim 16, Oeuvrard discloses the component of Claim 15 wherein input comprises interaction at the cover surface through an interface module and with a sensor arrangement  (figures 1-2 reference: first interface cover surface/skin14+ink layer 26 projecting onto external face 50 of sensor/detection element 18 (particularly when pressured is applied by a user as depicted in figure 2) and second interface flexible element 20 + rigid support 22 with external face 62 directly contacting sensor/detection element 18 thereby projecting from bottom face of the sensor/detection element 18).  
Regarding claim 17, Oeuvrard discloses the component of Claim 15 wherein the user interface system is coupled to at least one vehicle system; wherein the user interface is configured to facilitate interaction by the occupant of the vehicle with at least one vehicle system (figures 1-2 described in paragraph [0024] as a trim element 1 in a vehicle and paragraphs [0057]-[0061] to activate a control function depicted to the occupant of the vehicle via light source 24 illuminating pictogram 28).  
Regarding claim 19, Oeuvrard discloses the component of Claim 15 further comprising an absorber; wherein the absorber is configured to at least one of (a) absorb sound; (b) absorb vibration (Figures 1-2 reference flexible element 18 described in paragraph [0050] as a foam. Foam is inherently known for sound and vibration absorption properties.); (c) absorb assembly tolerance.  

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeuvrard in view of Bowden et al. (US Patent Application Publication 2008/0157605), herein after referred to as Bowden.
Regarding claim 9, Oeuvrard discloses the component of Claim 1 wherein the input device comprises a button (paragraph [0038] describes the detection area 8 pertaining to the lighted portion (paragraph [0037]) of the skin to function as a control button of the vehicle); wherein the cover surface is configured to prevent visibility of the button [ ] (paragraph [0057] describes ink layer 26 to block light except for areas to form the pictogram 28).  
Oeuvrard does not specifically disclose the light source is ever off. It is noted Oeuvrard does disclose the user to access information from the vehicle due to illumination of the pictogram from the light source. Such information is examples as the status of the control function (paragraph [0060]).
Bowden discloses a system for operating an output device in a vehicle pertaining to trim elements such that wherein the cover surface is configured to prevent visibility of the button when the at least one light source is off (figures 4A-4C reference trim panel 210 described in paragraph [0044] to illuminate indicium 260 (pictogram) when the light source is illuminated and when the light source is deactivated (off) the trim component does not display indicium and the controls are generally invisible (figure 4A)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Oeuvrard’s trim element with the known technique of wherein the cover surface is configured to prevent visibility of the button when the at least one light source is off yielding the predictable results paragraph [0045]).

5.		Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeuvrard in view of Aerts et al. (US Patent Application Publication 2020/0039559), herein after referred to as Aerts.
Regarding claim 18, Oeuvrard discloses the component of Claim 15.
Oeuvrard does not specifically disclose further comprising an actuator; wherein the actuator comprises at least one of (a) a haptic actuator; (b) a transducer; (c) a speaker.  
Aerts discloses a component for a vehicle interior configured to present a user interface (figure 1 reference steering wheel with input area 402) further comprising an actuator; wherein the actuator comprises at least one of (a) a haptic actuator (Figure 5 reference input area 402 depicting components including piezoelectric switch 506 described in paragraphs [0025] and [0036] to be a pressure sensitive component 404 that provides haptic feedback to a user in area 402. Note similarities between Aerts figure 5 and Oeuvrard figures 1-2: surface cover 402-14, pressure sensitive sensor 506-18, and leds 502-24 all arranged in a substantially similar arrangement with the exception of Aerts protrusion shaft 508 utilized to contact 506 when a user presses on input surface 402 (paragraph [0026].); (b) a transducer; (c) a speaker.  
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Oeuvrard’s detection element 18 with the known technique of a piezoelectric switch for providing haptic feedback yielding the predictable results of relying various information to a user via touch paragraphs [0035]-[0037]), and therefore without having to look away from driving.
Regarding claim 20, Oeuvrard discloses the component of Claim 15.
Oeuvrard does not specifically disclose further comprising an airbag; wherein the cover structure comprises a cover base and a cover layer; wherein the cover base is configured to cover the airbag; wherein the cover layer is configured to facilitate deployment of the airbag and wherein the cover base is configured to facilitate deployment of the airbag.
Aerts discloses a component for a vehicle interior configured to present a user interface (Figure 1 reference steering wheel with input area 402. Note similarities between Aerts figure 5 and Oeuvrard figures 1-2: surface cover 402-14, pressure sensitive sensor 506-18, and leds 502-24 all arranged in a substantially similar arrangement with the exception of Aerts protrusion shaft 508 utilized to contact 506 when a user presses on input surface 402 (paragraph [0026].) further comprising an airbag (figure 3 reference airbag housing 114 to hold an airbag as described in paragraph [0021]); wherein the cover structure comprises a cover base (figure 3 reference airbag housing 114) and a cover layer (figure 3 reference steering housing 104 depicted to cover airbag housed within airbag housing 114 and also utilized as a cover for input area 402 as described in paragraph [0021]); wherein the cover base is configured to cover the airbag (figure 3 reference airbag housing 114 to hold an airbag as described in paragraph [0021]); wherein the cover layer is configured to facilitate deployment of the airbag and wherein the cover base is configured to facilitate deployment of the airbag (Figure 3 and paragraph [0021] describes placement of input areas to be outside of airbag housed in 114 and the input areas 402, cover 114 and cover 104 inherently implied to enable proper deployment of the airbag or in other words configured to facilitate deployment of the airbag.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Oeuvrard’s component with the known technique of being disposed on a steering wheel with a cover base and cover layer facilitating deployment of an airbag yielding the predictable results of enabling input to a vehicle’s system without removing the user’s hands during driving as disclosed by Aerts (paragraph [0022]).

Examiner Note
6.		The cited art both relied upon and not relied upon (cited below) disclose the general state of input devices of vehicles. Particular Oeivrared, Aerts, and Salter et al. (US Patent Application Publication 2019/0326908) describes arrangements of the sensor for detecting pressure above the light source. The current application’s figures depict the light source in a housing above the sensor such that the housing is moved (due to finger input pressure) towards the sensor. While an amendment simply stating the light source is disposed above the sensor would overcome the current rejection it would not overcome a 103 rejection further utilized (currently unrelied upon) prior art Huang et al. (US Patent 8,207,872) which utilizes a light source 243 disposed above and to the side of the indented sensor 251. 
It is therefore suggested to further amend the claims that the light source is disposed directly above the sensor or in the orthographic projection of the sensor (or other language to similar effect). This suggestion is particular to claim 

Conclusion
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622